 Case: 4:20-cr-00312-AGF-PLC Doc. #: 2 Filed: 07/01/20 Page: 1 of 2 PageID #: 6
                                                                                       fFRLEfQ)
                              UNITED STATES DISTRICT COURT                          JUL~    1 2020
                              EASTERN DISTRICT OF MISSOURI
                                                                                   U.S. DISTRICT COURT
                                    EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                         ST.LOUIS


UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )    4:20CR312 AGF/PLC
                                                     )
HARVEY CAMERON, and                                  )
MONTE KENT,                                          )
                                                     )
                       Defendants.                   )

                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

      On or about June 21, 2020, in St. Louis City, within the Eastern District of Missouri,

                                    HARVEY CAMERON, and,
                                       MONTE KENT,

the Defendants herein, aiding and abetting each other, did obstruct, delay, or affect commerce or

the movement of any article or commodity in commerce or attempt to do so by robbery of the 7-

Eleven at 5350 Chippewa Street, St. Louis, Missouri, which is a commercial establishment

engaged in interstate or foreign commerce and in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 1951(a) and 2, and punishable under

Title 18, United States Code, Section 1951(a).

                                         COUNT TWO

The Grand Jury further charges that:

      On or about June 21, 2020, in St. Louis City, within the Eastern District of Missouri,

                                    HARVEY CAMERON, and,
                                       MONTE KENT,
 Case: 4:20-cr-00312-AGF-PLC Doc. #: 2 Filed: 07/01/20 Page: 2 of 2 PageID #: 7


the Defendants herein, aiding and abetting each other, knowingly possessed and brandished a

firearm, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is, obstructing, delaying, or affecting commerce by robbery, or attempting to

do so, as charged in Count One herein.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A) and punishable under

Sections 924(c)(1 )(A)(i) or 924(c)(1 )(A)(ii).

                                          COUNT THREE

The Grand Jury further charges that:

     On or about June 21, 2020, in St. Louis City, within the Eastern District of Missouri,

                                      HARVEY CAMERON,

the Defendant herein, knowingly possessed a firearm, lmowing he had previously been convicted

in a court oflaw of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in   interst~te   or foreign commerce during or prior to being in

Defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l) and punishable under Title

18, United State Code, Section 924(a)(2).

                                                                A TRUE BILL


                                                                FOREPERSON
JEFFREY B. JENSEN
United States Attorney


CASSANDRA J. WIEMKEN, #91586KY
Assistant United States Attorney
